United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hawthorne, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1471
Issued: February 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2019 appellant, through counsel, filed a timely appeal from a February 12,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted September 21, 2017 employment incident.
FACTUAL HISTORY
On September 21, 2017 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left knee that day when descending steps while in
the performance of duty. She noted that her left knee popped and she experienced left knee pain
as a result. Appellant stopped work on September 22, 2017.
OWCP subsequently received the first page of an authorization for examination and/or
treatment form (Form CA-16) dated September 21, 2017 and signed by appellant’s supervisor,
M.A., which indicated that she had dislocated her left knee on that date. Appellant also provided
a September 21, 2017 medical note with an illegible signature excusing her from work until
September 25, 2017.
In a September 22, 2017 duty status report (Form CA-17), Dr. William Matarese, a Boardcertified orthopedic surgeon, noted that appellant was experiencing pain in her left knee after it
popped while she was descending stairs on September 21, 2017. He recommended that she remain
off work until she was evaluated by orthopedics. Appellant also provided a prescription note of
even date from Dr. Matarese.
In an October 6, 2017 medical report, Dr. Matarese diagnosed appellant with internal
derangements of her left knee due to the September 21, 2017 employment incident. He noted that
an x-ray image of the same date showed mild narrowing of the medical and lateral compartment
in appellant’s left knee. Dr. Matarese also indicated that appellant had a previous left knee injury
four years prior.
In a development letter dated October 17, 2017, OWCP informed appellant that her claim
initially appeared to be a minor injury that resulted in minimal or no lost time from work and that
limited expenses had been authorized as continuation of pay was not controverted by the
employing establishment. It further informed appellant, however, that a formal decision was now
required. OWCP advised her of the type of factual and medical evidence needed and provided a
factual questionnaire for her completion. It afforded appellant 30 days to respond.
In response, appellant provided an October 10, 2017 attending physician’s report (Form
CA-20) from Dr. Matarese again noting a diagnosis of left knee internal derangement due to the
September 21, 2017 employment incident. Dr. Matarese checked a box marked “yes” indicating
that her injury was caused or aggravated by her employment activity and that the injury occurred
while at work. He again noted appellant’s history of a left knee injury four years prior. In a Form
CA-17 of even date, Dr. Matarese held her off work and provided that she would be limited until
she underwent a magnetic resonance imaging (MRI) scan.

2

In an October 24, 2017 medical note, Dr. Matarese opined that appellant was still unable
to return to work. In CA-20 and CA-17 forms dated from October 24 to November 3, 2017, he
indicated that a diagnosis for appellant’s injury was pending an approval for an MRI scan.
A November 7, 2017 MRI scan of appellant’s left knee revealed findings of a root ligament
tear of the posterior horn medial meniscus, severe patellofemoral osteoarthritis and a benign
chondroid lesion in the posterolateral tibial plateau. In a November 16, 2017 medical report from
a follow-up appointment, Dr. Matarese noted appellant’s diagnoses based on the findings of the
November 7, 2017 MRI scan. He further noted that she was interested in undergoing an
arthroscopy to treat her injury.
By decision dated November 24, 2017, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish causal relationship between her diagnosed
medical conditions and the accepted September 21, 2017 work incident. OWCP also noted that
the evidence of record failed to differentiate appellant’s accepted September 21, 2017 condition
from her preexisting left knee injury.
OWCP continued to receive evidence. Appellant provided a November 13, 2017 Form
CA-20 from Dr. Matarese reiterating appellant’s diagnosis of a left knee medial meniscus tear and
checking a box marked “yes” indicating that her condition was caused or aggravated by her
employment activity. Dr. Matarese explained that her injury occurred when her knee popped while
she was descending stairs.
In a December 4, 2017 medical report, Dr. Matarese opined that appellant’s meniscal tear
was “beyond a reasonable degree of medical certainty,” secondary to the injury sustained at work
and as a result, she was unable to ambulate for prolonged periods or work, and she required
operative arthroscopy treatment. He also noted that she had preexisting arthritis unrelated to her
work injury.
On December 12, 2017 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review. In a statement accompanying her
request, she provided a history of injury related to the pop she felt in her left knee, as well as
treatment she received for her injuries. Appellant indicated that she was still experiencing left
knee pain and would be unable to perform her work duties without corrective surgery.
On April 24, 2018 counsel submitted additional medical records from appellant’s
emergency room visit on September 21, 2017.
A medical report dated September 21, 2017 from Dr. Oleg Formitchev, Board-certified in
emergency medicine, included a diagnosis of a left knee sprain as a result of appellant walking
down stairs while delivering mail, hearing a pop and falling on her left knee. Dr. Formitchev also
noted that her x-ray revealed no acute bony pathology, but showed small well-corticated bony
density adjacent to the medial femoral condyle that could be due to a previous medial collateral
ligament (MCL) injury.
By decision dated May 16, 2018, OWCP’s hearing representative affirmed the
November 24, 2017 decision.

3

On November 15, 2018 appellant, through counsel, requested reconsideration of OWCP’s
May 16, 2018 decision. Along with the request for reconsideration, she provided an October 9
and November 14, 2018 narrative medical report from Dr. Matarese.
Dr. Martarese, in his October 9, 2018 narrative report, provided a history of treatment for
appellant’s left knee injury relating to the September 21, 2017 work incident. He discussed a
February 27, 2018 surgical procedure of left knee arthroscopic partial posterior horn medial
menisectomy and chondroplasty medial femoral condyle procedure to treat her left knee.
Dr. Martarese also noted that appellant sustained a previous left knee injury four years prior to the
September 2017 work incident. He diagnosed internal derangement of the left knee, as well as a
medial meniscus tear. Dr. Martarese explained that “if” her medical history was factual, then the
September 21, 2017 work incident was a competent cause for her injury.
In his November 14, 2018 narrative report, Dr. Martarese provided that, in his orthopedic
opinion, beyond a reasonable degree of medical certainty, as appellant descended the stairs she
sustained a twisting injury about the femoral tibial junction resulting in a tear of her medial
meniscus. He explained that a twisting injury or slight pivoting of the femoral tibial junction
would cause pressure and shearing action upon the meniscus, resulting in a meniscus tear.
By decision dated February 12, 2019, OWCP denied modification of its May 16, 2018
decision finding that the medical evidence submitted was insufficient to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

time, place, and in the manner alleged. Second, the employee must submit evidence, in the form
of medical evidence, to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.8 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee injury
causally related to the accepted September 21, 2017 employment incident.
In his October 9, 2018 narrative report, Dr. Matarese provided a history of treatment for
appellant’s left knee injuries in relation to the September 21, 2017 employment incident and he
also referenced her previous left knee injury. He opined that “if” the history was factual, the workrelated incident was a competent cause of her left knee injury. The Board has held that medical
opinions which are speculative or equivocal in nature are of diminished probative value.10 The
physician’s opinion must be expressed in terms of a reasonable degree of medical certainty and
must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s).11 Therefore, Dr. Matarese’s
October 9, 2018 report is of diminished probative value and is insufficient to establish appellant’s
claim.
In his November 14, 2018 medical report, Dr. Matarese provided that in his orthopedic
opinion, “beyond a reasonable degree of medical certainty,” appellant descended the stairs and
sustained a twisting injury about the femoral tibial junction resulting in a tear of her medial
meniscus. He further explained that a twisting injury or slight pivoting of the femoral tibial
junction would cause pressure and shearing action upon the meniscus, resulting in a meniscus tear.
While Dr. Matarese provided a rationalized medical opinion expressed to a reasonable degree of

7
K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

9

Id.; James Mack, 43 ECAB 321 (1991).

10
See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related, or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).
11

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

5

medical certainty, his opinion was not based on a complete medical background of appellant.12
The record reflects that appellant had a previous left knee injury, however, Dr. Matarese failed to
discuss whether appellant’s preexisting condition contributed to the internal derangement in her
left knee or her left medial meniscus tear.13 The Board has consistently held that complete medical
rationalization is particularly necessary when there are preexisting conditions involving the same
body part, and has required medical rationale differentiating between the effects of the workrelated injury and the preexisting condition in such cases.14 For this reason, Dr. Matarese’s
November 14, 2018 report is insufficient to meet appellant’s burden of proof.
In Form CA-20s dated from October 10 to November 13, 2017, Dr. Matarese provided
diagnoses of left knee internal derangement and a left knee medial meniscus tear due to the
September 21, 2017 employment incident. He checked boxes marked “yes” indicating that
appellant’s injury was caused or aggravated by her employment and also made note of appellant’s
previous knee injury.15 Although his opinion generally supported causal relationship between the
accepted employment incident and appellant’s diagnosed conditions, Dr. Matarese did not provide
sufficient rationale explaining this conclusion. The Board has held that a physician’s opinion on
causal relationship which consists of checking “yes” to a form question, without explanation or
rationale, is of diminished probative value and is insufficient to establish a claim.16 A medical
opinion should reflect a correct history and offer a medically sound explanation by the physician
of how the specific employment incident physiologically caused or aggravated the diagnosed
conditions.17 Accordingly, the Board finds that Dr. Matarese’s CA-20 forms are also insufficient
to meet appellant’s burden of proof.
In his December 4, 2017 medical report, Dr. Matarese opined that “beyond a reasonable
degree of medical certainty,” appellant’s left knee injury was a result of the September 21, 2017
employment incident. He also again noted that she had preexisting arthritis unrelated to her work
injury. The Board finds that Dr. Matarese merely provided a conclusory opinion on the issue of
casual relationship. Dr. Matarese did not provide a rationalized opinion as to how descending
stairs and hearing a pop caused any of the diagnosed conditions. A mere conclusory opinion
provided by a physician without the necessary rationale explaining how and why the incident or
work factors were sufficient to result in the diagnosed medical conclusion is insufficient to meet a

12

Supra note 8.

13

C.E., Docket No. 19-0192 (issued July 16, 2019); R.E., Docket No. 14-0868 (issued September 24, 2014).

14
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013);
R.R., Docket No. 19-0048 (issued April 25, 2019).
15

Id.

16

See J.R., Docket No. 18-1679 (issued May 6, 2019); M.C., Docket No. 18-0361 (issued August 15, 2018);
Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).
17

See J.M., Docket No. 17-1002 (issued August 22, 2017).

6

claimant’s burden of proof to establish a claim.18 Therefore, Dr. Matarese’s December 4, 2017
medical report is insufficient to meet appellant’s burden of proof.
The remainder of Dr. Matarese’s medical evidence consists of a September 22, 2017 Form
CA-17 and medical reports dated October 6 and November 16, 2017, which noted that appellant
was experiencing pain in her left knee following the September 21, 2017 employment incident and
provided a diagnosis of internal derangement of her left knee. However, Dr. Matarese offered no
opinion regarding the cause of appellant’s medical conditions. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.19
In his September 21, 2017 medical report, Dr. Formitchev provided a diagnosis of a left
knee sprain as a result of appellant walking down the stairs while working and falling on her left
knee. He also noted that x-rays of her knee revealed no acute bony pathology, but showed small
well-corticated bony density adjacent to the medial femoral condyle that could be due to a previous
MCL injury. Although his opinion generally supported causal relationship between the accepted
September 21, 2017 employment incident and appellant’s diagnosed condition, Dr. Formitchev
did not provide sufficient rationale explaining these conclusions. As previously noted, a mere
conclusion without the necessary rationale explaining how and why the physician believes that a
claimant’s accepted incident resulted in the diagnosed condition is insufficient to meet appellant’s
burden of proof.20
Lastly, appellant also provided a November 7, 2017 MRI scan of her left knee revealing a
root ligament tear of the posterior horn medial meniscus, severe patellofemoral osteoarthritis and
a benign chondroid lesion in the posterolateral tibial plateau. The Board has held that diagnostic
tests lack probative value as they do not provide an opinion on causal relationship between
appellant’s employment duties and the diagnosed conditions.21 Accordingly, this report is of no
probative value regarding causal relationship.
As there is no rationalized medical evidence of record explaining how appellant’s
employment duties caused or aggravated her conditions, the Board finds that appellant has not met
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

18

D.L., Docket No. 19-1176 (issued December 13, 2019).

19

R.Z., Docket No. 19-0408 (issued June 26 2019); P.S., Docket No. 18-1222 (issued January 8, 2019).

20

See Y.T., Docket No. 17-1559 (issued March 20, 2018); supra note 17.

21

See J.M., Docket No. 17-1688 (issued December 13, 2018).

7

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee injury
causally related to the accepted September 21, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 4, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

